Citation Nr: 0830279	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969 and from November 1990 to April 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hepatitis C.  In 
April 2008, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay, a review of 
the record shows that additional development is needed prior 
to the Board's adjudication of the claim.

The veteran contends that he was exposed to hepatitis C while 
sharing razors in the field, digging for latrines, or burying 
human waste while on active duty.  In support of his claim, 
he submitted a report from a private physician indicating 
that because the veteran did not exhibit the typical risk 
factors associated with the acquisition of hepatitis C, 
including intravenous drug use, blood transfusions, and 
tattoos, he "may have acquired hepatitis C when he was in 
the military service and shared razors."

At the time of the RO's final adjudication in this case, the 
veteran's service medical records were not available.  
Following the certification of the veteran's appeal, those 
service medical records were obtained and forwarded to the 
Board, where they were received in August 2008.  There has 
been no RO readjudication in light of the newly received 
medical evidence.  Nor has a supplemental statement of the 
case been issued reflecting consideration of that evidence.  
Additionally, the Board notes that the veteran did not submit 
a waiver of initial RO review with respect to the additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2007).  The Board 
cannot consider additional evidence without first remanding 
the case to the agency of original jurisdiction for initial 
consideration or obtaining the veteran's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, the Board finds that a 
remand is necessary to ensure that VA has met its duty to 
assist and to ensure full compliance with due process 
requirements.

A remand is also warranted for the purpose of providing the 
veteran with a VA examination with respect to his claim.  
VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran was scheduled for a VA examination 
in May 2008, which he did not attend.  In a July 2008 
statement, the veteran informed VA that he had recently 
changed addresses and had not received prior notification of 
the May 2008 VA examination, which had been sent to his old 
address.  In light of this, the Board finds that the veteran 
should be afforded another opportunity to undergo a VA 
examination to address the etiology of his currently 
diagnosed hepatitis C.   See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA liver 
examination with the appropriate 
specialist for the purpose of 
ascertaining the approximate date of 
onset of the veteran's hepatitis C and 
the manner in which he likely 
contracted the disease.  The claims 
folder, including the service medical 
records received since the issuance of 
the supplemental statement of the case 
in June 2008, should be made available 
to and reviewed by the examiner prior 
to completion of the examination 
report, and the examination report 
should reflect that the claims folder 
was reviewed.  The VA examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's currently diagnosed hepatitis 
C is etiologically related to his 
reported history of sharing razor 
blades during active duty, or any other 
incident in service.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

